Citation Nr: 1234893	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA death benefits purposes.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran had active service from October 1954 to August 1958.  He died in November 2002.  The appellant seeks benefits as the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 


FINDINGS OF FACT

1.  The Veteran indicated in all paperwork submitted prior to his death that he was never married and had only one dependent-his son.  

2.  Prior to filing a claim for VA death compensation benefits, the appellant indicated in paperwork dated prior to the Veteran's death that she and the Veteran were not married.

3.  VA treatment records generated close in time to the Veteran's death show that the appellant did not label herself as the Veteran's wife.  

4.  The Veteran's death certificate listed his marital status as "Never Married." 

5.  Lay statements by individuals that the Veteran and the appellant held themselves out to be married lack credibility.  



CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims VA death benefits, to include DIC, as the surviving spouse of the Veteran, who died in November 2002.  See January 2003 VA Form 21-534.  In this form, she wrote that the Veteran was "Never Married."  See item #s14A and 37.  The appellant left the application blank when it asked about her marriage history (the evidence shows she was divorced in 1967).  She submitted documents showing she and the Veteran had adopted CWB in 1999, when he was 6 years old.  See April 1999 Petition.  She submitted an amended birth certificate, which showed she was the mother and the Veteran was the father.  See document, dated December 2002.  She also submitted a document that she had been appointed administratrix of the Veteran's estate.  See December 2002 Order Appointing Administratrix.

When a veteran dies, his or her surviving spouse may be eligible to VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2002 & Supp. 2011); 38 C.F.R. § 3.50(a) (2011).  In order to establish her status as claimant, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2011) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2011).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54 (2011).

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).  According to Black's Law Dictionary, a "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e., non-ceremonial) but created by an agreement to marry, followed by cohabitation, a consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  Black's Law Dictionary 144-45 (5th abridged ed. 1983). 

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1) (2011).  

VA shall require corroborating evidence to verify a marriage where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b).  Marriage is established by one of the following types of evidence (in the order of preference): 

(1)  Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record;

(2)  Official report from service department as to marriage which occurred while the Veteran was in service;

(3)  The affidavit of the clergyman or magistrate who officiated;

(4)  The original certificate of marriage, if the VA is satisfied that it is genuine and free from alteration;

(5)  The affidavits or certified statements of two or more eyewitnesses to the ceremony;

(6)  In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or,

(7)  Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.

38 C.F.R. § 3.205(a) (2011).

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) together with the claimant's certified statement concerning the date, place, and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  

The appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse, in January 2003.  It appears she initially filed the claim on behalf of her and the Veteran's child.  See item # 6D.  When asked for the date of birth of the surviving spouse, she wrote "NA" (Not Applicable).  Id. at item # 18.  She provided the necessary information for the son.  Id. at item # 22A-E.  In the remarks, she wrote the Veteran was never married but that the Veteran and she had lived together and adopted the son in April 1999.  However, at the very end in the Remarks section, she wrote, "Due to the common law relationship DIC is also being requested."  Id. at item # 37.

The Veteran died in November 2002.  The Veteran's death certificate listed his marital status as "Never Married."  See item # 10.  Nevertheless, in a November 2004 VA Form 21-4138, Statement in Support of Claim, the appellant reiterated that she was the common-law wife of the Veteran.

The record shows that the Veteran lived in West Virginia and Ohio during his lifetime, and that during his period of time he lived in Ohio, he lived with the appellant.  Common law marriage is not recognized in West Virginia.  West Virginia Code 48-2-101.  Therefore, a common law marriage cannot be established under West Virginia state law.  Ohio allows common marriage, but only if it was entered into prior to October 10, 1991.  Ohio Revised Code § 3105.12.

VA's General Counsel has held in a precedent opinion that an appellant's lack of knowledge that a common law marriage was not recognized by the appropriate jurisdiction is a legal impediment that does not necessarily bar recognition of the marriage for VA purposes.  VAOPGCPREC 58-91 (June 17, 1991).  This is because under 38 C.F.R. § 3.52, the common law marriage could be "deemed valid" on the theory that the surviving spouse could have entered into the purported common-law marriage without knowledge of the fact that there was an impediment to the marriage.  Colon v. Brown, 9 Vet. App. 104 (1996).  The impediment referred to here would be the jurisdiction's non-recognition of a common-law marriage.

An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52. 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the appellant is the surviving spouse of the Veteran.  The reasons follow.

In the documents submitted to VA by the Veteran during his lifetime, he made it clear that he was not married to the appellant.  For example, in January 2001, he submitted a completed VA Form 21-526, Veteran's Application for Compensation or Pension.  See id.  There, when asked what his marital status was, he checked, "Never Married."  See item # 26A.  When asked who his nearest relative was, he wrote the appellant's name and address.  Id. at # 32E.  When asked what his relationship was to this relative, he wrote, "Friend."  Id. at # 32F.  The Veteran wrote a P.O. Box as his address (although he neglected to write a state) and wrote the appellant lived in Ohio.  Id. at item #s 2 & 32E.  When asked to clarify his address, the Veteran wrote the P.O. Box was located in Charlestown, West Virginia.  See June 2001 VA Form 21-4138.  Thus, these documents establish that the Veteran denied being married, and it seems as though he and the appellant were not living in the same state.  The latter finding is not as relevant as the fact that the Veteran labeled himself as never having been married.  This is evidence against the appellant's claim.

Further, in August 2002, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents.  There, when asked for the date and place of marriage, he wrote, "N/A" (not applicable).  See item # 6A.  When asked for the date and place of marriages of his present spouse, the Veteran again wrote, "N/A."  Id. at 7A.  When asked if he and his spouse live together, the Veteran wrote, "N/A."  Id. at item # 8.  The Veteran indicated that he had only one dependent, which was his adopted son.  Thus, this document is clear in that the Veteran was not married in August 2002 and is further evidence against a finding that the Veteran had held himself out to being married in the approximately year and one-half prior to his death.

In a December 2012 letter, it indicates that the appellant was seeking compensation from a company as a beneficiary of the Veteran.  In this letter, the employee wrote, "Beneficiary: [Appellant's name] - Companion."  (Italics added.)  The Board finds that had the appellant been deemed his wife in the Veteran's contact, she would have received that label on the document.  The "companion" description is further evidence against a finding that the appellant and the Veteran held themselves out as being married.

Prior to the appellant's claim for VA death benefits, she also did not hold herself out to being married to the Veteran.  For example, the appellant submitted a life insurance beneficiary election form, which she signed in December 1996.  The primary beneficiary was the Veteran, and she reported that the relationship was "Friend."  See id.  She reiterated that fact on two additional documents associated with the life insurance policy.  There is evidence in the claims file that they had been together for 30 years, which would place their relationship as being in the 1970s.  Thus, 20 years later, the appellant labeled the Veteran as her "friend" and not spouse, common law spouse, etc.  This is further evidence against a finding that the Veteran and the appellant had a common-law marriage at the time of his death.

The death certificate shows also that the Veteran was "Never Married."  See item # 10.  This is additional evidence that the Veteran did not hold himself out as being married to the appellant.

The Board accords all of the documents cited above high probative value, as they were created contemporaneously with the time period in question, and all of them show evidence that there was no holding out by either the Veteran or the appellant of a common-law marriage between the two.  On this note, when the Veteran was in the hospital the day before he died, the staff nurse noted that there was a "female" crying by the Veteran's bedside.  See November 2002 VA treatment record.  She wrote, "Upon discussion with female, she is [the] long-time girlfriend of 30 years and the mother of p[atient']s 10[-]year[-]old adopted son."  Thus, the day before the Veteran's death, the appellant was describing herself as his girlfriend and not his spouse/wife.
 
All of this evidence discussed above is against a finding that the appellant is the Veteran's surviving spouse.

The Board notes that the appellant has submitted a VA Form 21-4170, Statement of Martial Relationship, wherein she alleges that she and the Veteran lived as husband and wife from September 1968.  She wrote she and the Veteran were separated for two months from January 1989 to March 1989, but that otherwise she and the Veteran lived together continuously.  The Board finds her statements regarding holding themselves out as husband and wife lack credibility, as she contradicts what the records show prior to the Veteran's death, including records where she provided the information and described their relationship.  For example, as noted above, in 1996, she completed paperwork where she designated the Veteran as her primary beneficiary.  When she provided his relationship to her, she wrote, "Friend."  Thus, 28 years after they began living together, she was labeling the Veteran as her friend.  Again, on the day before the Veteran's death, she reported to a VA nurse that she was the long-time girlfriend of the Veteran.  For these reasons, the Board accords her statements in the VA Form 21-4170 no probative value.

The appellant also submitted two VA Forms 21-4171, Supporting Statement Regarding Marriage, where these individuals indicated that they believed the Veteran and the appellant were married.  See id.  These statements lack credibility because the preponderance of the evidence is against a finding that the Veteran and the appellant held themselves out as being married prior to the Veteran's death.  Again, the two people involved (the Veteran and the appellant) regularly established through documents that they were not married prior to the Veteran's death.  These lay statements are specifically refuted by other, credible and probative evidence of record.  Again, the Board accords more probative value to the Veteran's and the appellant's state of mind in statements they made during the Veteran's lifetime than the statements submitted and made in connection with a claim for VA death compensation benefits.

The Board further notes that the appellant and the Veteran adopted the appellant's grandson in April 1999, which tends to lend credence to the appellant's claim.  However, in the adoption paperwork, at no time were they labeled as husband and wife.  The appellant has also submitted paperwork to show that they were joint account holders in various situations.  It is clear that the Veteran and the appellant had affection for each other, as they were both beneficiaries to each other in insurance policies, and had been together for a long time.  However, this does not mean that they were married.  More importantly, in the year and a half before the Veteran's death, he clearly labeled himself as never having been married, and she labeled herself as the Veteran's girlfriend the day before his death.  

The Board also finds that the preponderance of the evidence is against a finding that the appellant and the Veteran were "deemed" married pursuant to 38 C.F.R. § 3.52.  In this regard, there is no evidence of record to show that an attempted marriage occurred one year or more before the Veteran died.  As noted above, in the 2001 paperwork the Veteran submitted prior to his death, he indicated he was never married.  On the day before the Veteran died, the appellant labeled herself as his long-time girlfriend and not his wife.  These documents and recorded statement are credible and highly probative.  The only evidence that contradicts this finding are the appellant's statements and supporting lay statements made after she submitted a claim for monetary benefits.  The post-death statements are not entitled to a finding of credibility as they conflict with statements that the Veteran and the appellant made while the Veteran was alive.  

Although there is an "impediment" in this case (i.e., West Virginia's non-recognition of common law marriage and Ohio's recognition only prior to 1981), the objective evidence described in detail above specifically refutes the appellant's assertion (and those made by the two individuals) that she and the Veteran held themselves out to being married.  Therefore, the appellant and the Veteran cannot be said to have been "deemed" married at the time of his death in November 2002.

To qualify for benefits as a surviving spouse, the claimant must have been the Veteran's spouse on the date of his death.  The law does not provide any relevant exception to this requirement.  The Board is bound by the law and regulations in effect.  In the absence of authorizing statutory or regulatory authority, the Board may not award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute")).  Based on the above analysis, the Board finds that the preponderance of the evidence is against a finding that the appellant was the Veteran's surviving spouse for VA purposes. 

While the Board is sympathetic to the appellant's circumstances, including any time and energy expended in caring for the Veteran in the time leading up to his death, there is no legal basis on which to provide the appellant equitable relief.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The appellant is not recognized as the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to DIC benefits, and her claim is denied.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice is not required in this case because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).   

The Board notes that following the March 2010 statement of the case, the appellant submitted additional evidence.  Specifically, she submitted a copy of her divorce decree from her husband back in 1967.  The appellant noted it was in response to a statement made in the March 2010 statement of the case, wherein the Veterans Service Representative wrote, "The appellant's marital history is not clear, as the month and city in Pennsylvania where her divorce from [JTB] has not been given."  See June 2011 letter and March 2010 statement of the case on page 19.  The appellant did not waive initial consideration of that evidence by the agency of original jurisdiction, and she specifically stated that it was relevant to the appeal.  See 38 C.F.R. § 20.1304(c) (2011).  

The Board finds, however, that the additional evidence is not pertinent to the issue on appeal.  Id.  For example, there was no finding in either the November 2006 administrative decision or the March 2010 statement of the case that the appellant's divorce was not final or somehow precluded her from being found to be the Veteran's surviving spouse.  Rather, it appears that the Veterans Service Representative in the statement of the case was making a statement of fact from the evidence in the record, see VA Form 21-4170 at item # 13, but that such fact did not have an impact in the finding that the appellant is not the surviving spouse of the Veteran.  This issue was not raised at all in the November 2006 administrative decision in determining that the appellant was not the surviving spouse of the Veteran.  Additionally, the Board notes that the divorce decree had no impact on the its determination either, as evidenced by the discussion above.  Because this evidence is not pertinent to the issue being decided, the Board does not need a waiver of initial consideration of that evidence by the appellant.  Id.


ORDER

Entitlement of the appellant to recognition as the Veteran's surviving spouse for VA purposes is denied.



_______________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


